Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2021; January 7, 2022; April 19, 2022; July 11, 2022 and October 12, 2022 has been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 6 of claim 9, “an immersive mode” should be - - the immersive mode - - to preclude ambiguity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9-11, 14-16, 21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gillian et al (US 2017/0097413) in view of Tanneberger et al (US 2015/0212641).

As per claim 1 Gillian et al depicts in figure 1 and discloses: An electronic device 100 comprising: a radar system 120, implemented at least partially in hardware, configured to: provide a radar field 308-1 & 308-2;  sense reflections from a user in the radar field 308-1 & 308-2; analyze the reflections from the user in the radar field 308-1 & 308-2; provide, based on the analysis of the reflections, radar data; and determine, prior to receiving radar-gesture input and based on the radar data, processors 104; and one or more non-transitory computer-readable media 106 having instructions stored thereon that, responsive to execution by the one or more computer processors 104, implement a radar-based input-mode availability manager configured to: determine whether an application that has a capability to receive radar gesture input is operating on the electronic device 100; and prior to receiving radar-gesture input and responsive to a determination that the application that has the capability to receive radar gesture input is operating on the electronic device 100 { [0082] The gesture detection application 534 of the sensor-based applications 108 performs gesture recognition and mapping . . . The gesture detection application 534 may use a probabilistic determination of which gesture has most likely occurred based upon the radar data and sensor data provided by the sensor fusion engine 110, and how this information relates to one or more previously learned characteristics or features of various gestures. } and a determination that the user is within the threshold distance of the electronic device 100, { [0077] The user detection application 524 may detect, based on sensor data or radar data, presence of a user. } 

As per claim 16 Gillian et al discloses: A method implemented in an electronic device 100 that includes a display 116 and a radar system 120, the method comprising:  determining whether an application that has a capability to receive radar gesture input is operating on the electronic device 100, the radar gesture input defined by radar data that is generated by the radar system 120;  determining, by the radar system 120, based on one or more subsets of the radar data and prior to receiving radar-gesture input, electronic device 100 { [0082] The gesture detection application 534 of the sensor-based applications 108 performs gesture recognition and mapping . . . The gesture detection application 534 may use a probabilistic determination of which gesture has most likely occurred based upon the radar data and sensor data provided by the sensor fusion engine 110, and how this information relates to one or more previously learned characteristics or features of various gestures. } and that the user is within the threshold distance of the electronic device 100, { [0077] The user detection application 524 may detect, based on sensor data or radar data, presence of a user. }  

Regarding claims 1 and 16 Gillian et al is silent as to: determin[ing], prior to receiving radar-gesture input and based on the radar data, whether the user is within a threshold distance of the electronic device 100; [and] caus[ing] the electronic device 100 to present an input-mode notification, [and having] the input-mode notification associated with the capability to receive the radar gesture input. 

With respect to claims 1 and 16 Tanneberger et al discloses:  determin[ing], prior to receiving radar-gesture input and based on the radar data, whether the user is within a threshold distance of the electronic device; [and] caus[ing] the electronic device to present an input-mode notification, [and having] the input-mode notification associated with the capability to receive the radar gesture input.   {  [0056] If the hand of the user thus activates the proximity sensor system and has been located in the detection area 170, also referred to as the trigger area, for 3, 5, 8, 10 or 15 s without a touch of the display element 110 (touch event) having taken place, information facilitating the operation of the operating interface 100 can be presented via the control circuit 130 on the display element 110. Thus, a help menu and/or a help display for operating the operating interface 100, which is also referred to as a touchscreen, can then be presented, for example, on the display surface 140. A corresponding presentation can thus be selected, for example as a help menu or help display, in which, for example, individual virtual operating elements are explained or clarified in terms of their functionality. Pop-up help windows, for example, can thus be implemented, by means of which an operation of the operating interface 100 can, where relevant, be facilitated. New context-related help menus can, where relevant, also be shown, via which an operation of the operating interface can, where relevant, also be designed as simpler and more intuitive. }

Regarding claims 6 and 21 Gillian et al is silent as to: The electronic device 100 of claim 1, wherein the input-mode notification comprises a visual element that is presented on a display 116 of the electronic device 100. 

With respect to claims 6 and 21 Tanneberger et al discloses: The electronic device 100 of claim 1, wherein the input-mode notification comprises a visual element that is presented on a display 140 of the electronic device 100. {  [0056] If the hand of the user thus activates the proximity sensor system and has been located in the detection area 170, also referred to as the trigger area, for 3, 5, 8, 10 or 15 s without a touch of the display element 110 (touch event) having taken place, information facilitating the operation of the operating interface 100 can be presented via the control circuit 130 on the display element 110. Thus, a help menu and/or a help display for operating the operating interface 100, which is also referred to as a touchscreen, can then be presented, for example, on the display surface 140. A corresponding presentation can thus be selected, for example as a help menu or help display, in which, for example, individual virtual operating elements are explained or clarified in terms of their functionality. Pop-up help windows, for example, can thus be implemented, by means of which an operation of the operating interface 100 can, where relevant, be facilitated. New context-related help menus can, where relevant, also be shown, via which an operation of the operating interface can, where relevant, also be designed as simpler and more intuitive. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of Gillian et al with determining, prior to receiving radar-gesture input and based on the radar data, whether the user is within a threshold distance of the electronic device; and causing the electronic device to present an input-mode notification, and having the input-mode notification associated with the capability to receive the radar gesture input, as well as, the input-mode notification comprises a visual element that is presented on a display  of the electronic device as taught by Tanneberger et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device of  with determining, prior to receiving radar-gesture input and based on the radar data, whether the user is within a threshold distance of the electronic device; and causing the electronic device to present an input-mode notification, and having the input-mode notification associated with the capability to receive the radar gesture input, as well as, the input-mode notification comprises a visual element that is presented on a display  of the electronic device so as to allow the user to see, while interacting with the electronic device, meaningful notifications.

Regarding claims 9 and 24 Gillian et al is silent as to: wherein the radar-based input-mode availability manager is further configured to: determine that the application operating on the electronic device 100 and having the capability to receive the radar gesture input is operating in an immersive mode; and responsive to determining the application operating on the electronic device 100 and having the capability to receive the radar gesture input is operating in an immersive mode, cause the display 116 to: present the input-mode notification for a presentation duration after the determination of the immersive mode; and responsive to the presentation duration ending, cease presenting the input-mode notification for a non-presentation duration. 

With respect to claims 9 and 24 Tanneberger et al discloses: wherein the radar-based input-mode availability manager is further configured to: determine that the application operating on the electronic device and having the capability to receive the radar gesture input is operating in an immersive mode; and responsive to determining the application operating on the electronic device and having the capability to receive the radar gesture input is operating in an immersive mode, cause the display to: present the input-mode notification for a presentation duration after the determination of the immersive mode; and responsive to the presentation duration ending, cease presenting the input-mode notification for a non-presentation duration. {  [0056] If the hand of the user thus activates the proximity sensor system and has been located in the detection area 170, also referred to as the trigger area, for 3, 5, 8, 10 or 15 s without a touch of the display element 110 (touch event) having taken place, information facilitating the operation of the operating interface 100 can be presented via the control circuit 130 on the display element 110. Thus, a help menu and/or a help display for operating the operating interface 100, which is also referred to as a touchscreen, can then be presented, for example, on the display surface 140. A corresponding presentation can thus be selected, for example as a help menu or help display, in which, for example, individual virtual operating elements are explained or clarified in terms of their functionality. Pop-up help windows, for example, can thus be implemented, by means of which an operation of the operating interface 100 can, where relevant, be facilitated. New context-related help menus can, where relevant, also be shown, via which an operation of the operating interface can, where relevant, also be designed as simpler and more intuitive.  Note: applicant has not provided enough specificity with respect to an “immersive mode” to distinguish over the modes or states of the applied prior art. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to the electronic device of Gillian et al with the radar-based input-mode availability manager is further configured to: determine that the application operating on the electronic device and having the capability to receive the radar gesture input is operating in an immersive mode; and responsive to determining the application operating on the electronic device and having the capability to receive the radar gesture input is operating in an immersive mode, cause the display to: present the input-mode notification for a presentation duration after the determination of the immersive mode; and responsive to the presentation duration ending, cease presenting the input-mode notification for a non-presentation duration as taught by Tanneberger et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide the radar-based input-mode availability manager is further configured to: determine that the application operating on the electronic device and having the capability to receive the radar gesture input is operating in an immersive mode; and responsive to determining the application operating on the electronic device and having the capability to receive the radar gesture input is operating in an immersive mode, cause the display to: present the input-mode notification for a presentation duration after the determination of the immersive mode; and responsive to the presentation duration ending, cease presenting the input-mode notification for a non-presentation duration so as to allow the user to see, while interacting with the electronic device, meaningful notifications.

As per claim 10 Gillian et al discloses: The electronic device 100 of claim 6, wherein the determination that the application operating on the electronic device 100 has a capability to receive radar gesture input, the determination that the user is within the threshold distance from the electronic device 100, and the presentation of the input-mode notification occur: while the electronic device 100 is in an unlocked state; or while the electronic device 100 is in a locked state.  { [0112] At 1014, the enhanced sensor data is exposed to a sensor-based application. This can be effective to improve performance of the sensor-based application by improving an accuracy of the application, reducing an amount of sensor data used by the application, expanding functionality of the application, and the like. For example, a motion-based power state application that awakes the device in response to movement may also authenticate a user and unlock the device based on enhanced sensor data that includes motion data and a surface feature of the user's facial structure. }

As per claim 11 Gillian et al discloses: The electronic device 100 of claim 6, wherein the radar-based input-mode availability manager is further configured to: determine that the user is interacting with the electronic device 100, wherein the determination that the user is interacting with the electronic device 100 comprises a determination that the user is using touch input or a determination that the user has picked up the electronic device 100; responsive to the determination that the user is interacting with the electronic device 100, cause the display 116 to cease presenting the input-mode notification; determine that the user has stopped interacting with the electronic device 100, wherein the determination that the user has stopped interacting with the electronic device 100 comprises a determination that the user has stopped using touch input or a determination that the user has set down the electronic device 100; and responsive to the determination that the user has stopped interacting with the electronic device 100, cause the display 116 to present the input-mode notification. { [0114] At 1102, a radar sensor of a device is activated to obtain radar data for a space or area of interest. The radar sensor may be activated responsive to movement of the device, such as inertial data or GPS data indicating that the device is moving into the space or area. In some cases, the radar sensor is activated responsive to detecting unknown devices, such as wireless access points, wireless appliances, or other wireless devices in the space transmitting data detectable by a wireless interface of the device. }

As per claim 14 Gillian et al discloses: The electronic device 100 of claim 6, wherein the radar system 120 determines whether the user is within a threshold distance of the electronic device 100 using the radar-based input-mode availability manager. { [0077] The user detection application 524 may detect, based on sensor data or radar data, presence of a user. }

As per claim 15 Gillian et al discloses: The electronic device 100 of claim 6, wherein the user being within a threshold distance of the electronic device 100 does not comprise radar-gesture input. { [0077] The user detection application 524 may detect, based on sensor data or radar data, presence of a user. . . The user detection application 524 can also verify detection of the user through image data provided by the RGB sensor 220 or voice data provided by the acoustic sensors 212. }

As per claim 26 Gillian et al discloses: The method of claim 21, wherein the radar system 120 determines whether the user is within a threshold distance of the electronic device 100 using another component of the electronic device 100. { [0077] The user detection application 524 may detect, based on sensor data or radar data, presence of a user. . . The user detection application 524 can also verify detection of the user through image data provided by the RGB sensor 220 or voice data provided by the acoustic sensors 212. }

Claims 2-5, 7, 12-13, 17-20, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gillian et al (US 2017/0097413) in view of Tanneberger et al (US 2015/0212641) as applied to the claims above, and further in view of Luna et al (US 2014/0270698).

Regarding claims 2 and 17 Gillian et al as modified by Tanneberger et al is silent as to: The electronic device 100 of claim 1, wherein the input-mode notification comprises an audible notification.  Regarding claims 3 and 18 Gillian et al as modified by Tanneberger et al is silent as to: The electronic device 100 of claim 1, wherein the input-mode notification comprises a haptic notification.  Regarding claims 4 and 19 Gillian et al as modified by Tanneberger et al is silent as to: The electronic device 100 of claim 1, wherein the input-mode notification comprises a visual notification presented using a lighting element on a housing of the electronic device 100.  Regarding claims 5 and 20 Gillian et al as modified by Tanneberger et al is silent as to: The electronic device 100 of claim 4, wherein the lighting element is a light-emitting diode attached to the housing of the electronic device 100.  Regarding claims 7 and 22 Gillian et al is silent as to: The electronic device 100 of claim 6, wherein the input-mode notification comprises a visual element that appears at an edge of an active area of the display 116, the visual element comprising a portion of the active area of the display 116 having: a visual property, in particular at least one of a luminosity, a color, a contrast, a shape, a saturation, a blur, or an opaqueness that is different from a visual property of another portion of the display 116 that is near to the visual element; and a side that is adjacent to the edge of the active area of the display 116 and wherein the visual property of the visual element varies from the side that is adjacent to the edge of the active area of the display 116 to another side of the visual element.

With respect to claims 2 and 17 Luna et al depicts in figure 13 and discloses: The electronic device of claim 1, wherein the input-mode notification comprises an audible notification. { [0092] Media device 100 may emit sound 1345, vibrate 847, display information info on DISP 180, generate light 1317a-1317d, await actuation of one or more of the control elements 503-512, or other action(s), for example. }  With respect to claims 3 and 18 Luna et al depicts in figure 13 and discloses: The electronic device of claim 1, wherein the input-mode notification comprises a haptic notification.   { [0092] Media device 100 may emit sound 1345, vibrate 847, display information info on DISP 180, generate light 1317a-1317d, await actuation of one or more of the control elements 503-512, or other action(s), for example. }  With respect to claims 4 and 19 Luna et al depicts in figure 13 and discloses: The electronic device of claim 1, wherein the input-mode notification comprises a visual notification presented using a lighting element on a housing of the electronic device. { [0092] Media device 100 may emit sound 1345, vibrate 847, display information info on DISP 180, generate light 1317a-1317d, await actuation of one or more of the control elements 503-512, or other action(s), for example. }    With respect to claims 5 and 20 Luna et al depicts in figure 13 and discloses: The electronic device of claim 4, wherein the lighting element is a light-emitting diode attached to the housing of the electronic device. { [0092] Media device 100 may emit sound 1345, vibrate 847, display information info on DISP 180, generate light 1317a-1317d, await actuation of one or more of the control elements 503-512, or other action(s), for example. }  With respect to claims 7 and 22 Luna et al depicts in figure 13 and discloses: The electronic device of claim 6, wherein the input-mode notification comprises a visual element that appears at an edge of an active area of the display, the visual element comprising a portion of the active area of the display having: a visual property, in particular at least one of a luminosity, a color, a contrast, a shape, a saturation, a blur, or an opaqueness that is different from a visual property of another portion of the display that is near to the visual element; and a side that is adjacent to the edge of the active area of the display, and wherein the visual property of the visual element varies from the side that is adjacent to the edge of the active area of the display to another side of the visual element.  { [0089] The YES branch takes flow 1000 to a stage 1004 where a notification is executed by the media device 100 using light, sound, or vibration to notify a user that presence has been detected, for example, using one or more colors of light (e.g., from RGB LED's 616) and/or an auditory cue (e.g., from SPK 160, vibration from 847, or from a passive radiator used as one of the SPK 160). & [0092] FIG. 13 depicts one example 1300 of presence detection using proximity detection islands and/or other systems responsive to wireless detection of different users (e.g., hands 1300a-d) and/or different user devices (e.g., 220a-220d) . . . Accordingly, notifications and actions described above in regards to flow 1200 of FIG. 12 may occur in media device 100 in response to detecting presence 597 at or near the same time as detecting RF from a user device.}

Regarding claims 12 and 25 Gillian et al as modified by Tanneberger et al is silent as to: wherein the radar-based input-mode availability manager is further configured to: determine a background color of a region of the display 116 on which the input-mode notification is displayed; and responsive to determination of the background color of the region of the display 116 on which the input-mode notification is displayed, cause the display 116 to present the input-mode notification in another color that is different from the background color, the different color effective to provide human-discernable contrast between the input-mode notification and the region of the display 116 on which the input-mode notification is displayed. 

With respect to claims 12 and 25 Luna et al  depicts in figure 9 and discloses: wherein the radar-based input-mode availability manager is further configured to: determine a background color of a region of the display 116 on which the input-mode notification is display 116ed; and responsive to determination of the background color of the region of the display 116 on which the input-mode notification is display 116ed, cause the display 116 to present the input-mode notification in another color that is different from the background color, the different color effective to provide human-discernable contrast between the input-mode notification and the region of the display 116 on which the input-mode notification is displayed. { [0084] If user device 220 is one that is recognized by media device 100, then light 917c from proximity detection island I3 may be emitted with a specific color assigned to the user device 220, such as green for example. & [0089] The YES branch takes flow 1000 to a stage 1004 where a notification is executed by the media device 100 using light, sound, or vibration to notify a user that presence has been detected, for example, using one or more colors of light (e.g., from RGB LED's 616) and/or an auditory cue (e.g., from SPK 160, vibration from 847, or from a passive radiator used as one of the SPK 160).  & [0102] Detection of each user and or user device may be indicated with one or more different colors of light 1517, different sounds 1545, different vibration 847 patterns, or different info on DISP 180. Note: Luna et al’s use of colors are seen to be a human-discernable contrast since the colors are in fact for notification and user detection. } 

Regarding to claim 13 Gillian et al as modified by Tanneberger et al is silent as to: The electronic device 100 of claim 6, wherein the radar-based input-mode availability manager is further configured to: determine at least one of an operational state, a screen state, a power state, or a functional mode of the electronic device 100, the operational state, the screen state, the power state, or the functional mode of the electronic device 100 indicating that the input-mode notification has been presented for longer than a threshold duration; and responsive to the determination that the operational state, the screen state, the power state, and/or the functional mode of the electronic device 100 indicates that the input-mode notification has been presented for longer than a threshold duration, cause the display 116 to: present the input-mode notification at a different location; or cease presenting the input-mode notification for a duration of time; and responsive to the duration of time ending, present the input-mode notification for another duration of time. 

 With respect to claim 13 Luna et al discloses: The electronic device of claim 6, wherein the radar-based input-mode availability manager is further configured to: determine at least one of an operational state, a screen state, a power state, or a functional mode of the electronic device, the operational state, the screen state, the power state, or the functional mode of the electronic device indicating that the input-mode notification has been presented for longer than a threshold duration; and responsive to the determination that the operational state, the screen state, the power state, and/or the functional mode of the electronic device indicates that the input-mode notification has been presented for longer than a threshold duration, cause the display to: present the input-mode notification at a different location; or cease presenting the input-mode notification for a duration of time; and responsive to the duration of time ending, present the input-mode notification for another duration of time. { Figure 10 & [0089] If no input is received from the user and/or user device, then a NO branch is taken and the flow 1000 may continue at a stage 1012 where flow 1000 may enter into a wait period of predetermined time (e.g., of approximately 15 seconds or one minute, etc.). If a user input is received before the wait period is over, then a NO branch may be taken to the stage 1010. If the wait period is over, then a YES branch may be taken and flow 1000 may resume at the stage 1002. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of Gillian et al as modified by Tanneberger et al with notifications that are either audible, haptic, light including LED or visual with colors for a duration of time as taught by Luna et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device with notifications that are either audible, haptic, light including LED or visual with colors for a duration of time so at provide accessibility to all users, as well as, provide a variety of notifications that may be appropriate for specific scenarios and not others.

Allowable Subject Matter
Claims 8 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd